2020 UT App 33



              THE UTAH COURT OF APPEALS

             JAMES SEAMONS AND KADI SEAMONS,
                         Appellees,
                             v.
            LARRY G. WISER AND PATRICIA B. WISER,
                        Appellants.

                            Opinion
                       No. 20180902-CA
                      Filed March 5, 2020

            First District Court, Logan Department
               The Honorable Thomas Willmore
                          No. 150100401

          Jonathan E. Jenkins, Attorney for Appellants
               Seth J. Tait, Attorney for Appellees

JUDGE MICHELE M. CHRISTIANSEN FORSTER authored this Opinion,
  in which JUDGES KATE APPLEBY and DIANA HAGEN concurred.

CHRISTIANSEN FORSTER, Judge:

¶1    Larry and Patricia Wiser appeal the district court’s
reformation of a warranty deed in favor of James and Kadi
Seamons. We affirm.


                       BACKGROUND

¶2      Lawrence and Billie Lou Wiser owned and operated a
dairy farm in Lewiston, Utah, for decades. In 1980, Lawrence
and Billie Lou subdivided a 219.5-foot-wide parcel of the farm
(the Wiser Parcel) and conveyed it to their son, Larry, and his
wife, Patricia, for their home. Immediately east of Larry and
Patricia’s home was an empty seventy-five-foot-wide lot (the
Strip), and just east of that was a separate parcel on which
Lawrence and Billie Lou’s home stood (the Seamons Parcel). See
                         Seamons v. Wiser


infra Appendix. The Strip was included in the 1980 legal
description of the Wiser Parcel. However, the 1980 legal
description was inconsistent with the property Larry and
Patricia were actually using for their home and yard. The
western side of the Wiser Parcel closely abutted the side of the
home and excluded a driveway and other improvements to the
west of the home. The Strip, on the other hand, was being used
as part of the farm. Thus, in 2000, a series of quitclaim deeds (the
2000 Deeds) were recorded to shift Larry and Patricia’s property
approximately thirty-five feet to the west to encompass the
improved property west of their home. This left a gap of land
thirty-five feet wide (the Gap) between the Wiser Parcel and the
Seamons parcel that was recorded in the name of Lawrence and
Billie Lou’s trust.

¶3      By 2006, Lawrence and Billie Lou’s other son, Daniel, was
running the farm, but he had become tired of dairy farming and
wanted to get out of the business. So in 2006, Lawrence and
Billie Lou sold their farm and home to James and Kadi Seamons.
The warranty deed conveying the property to the Seamonses
(the Warranty Deed) excluded the Wiser Parcel from the
Seamonses’ property and described that parcel as including the
entire Strip. At that time, the Strip, which bordered the rest of
the farm land on the north side, was being used in the farm
operations. The Strip was set apart from each home by a fence
that ran around the north and west sides of Lawrence and Billie
Lou’s yard, along the south side of the Strip, and then around
the east, north, and west sides of Larry and Patricia’s yard.
However, at the time of the sale, Lawrence and Daniel informed
James Seamons that the eastern boundary of the Wiser Parcel
was somewhere in the middle of the Strip, and there was a
survey stake in the middle of the Strip. After purchasing the
farm, the Seamonses used the entire Strip up until 2010, when
Larry moved the fence on the east side of his property to the
middle of the Strip in line with the survey stake, which he
understood to be the true eastern boundary of the Wiser Parcel.
From that time forward, the Wisers occupied the western part of




20180902-CA                     2                 2020 UT App 33
                         Seamons v. Wiser


the Strip and the Seamonses occupied the Gap property on the
eastern part of the Strip.

¶4     In 2014, the Seamonses commissioned a survey of the
properties, at which point they learned that the Gap was still
titled in the name of Lawrence and Billie Lou’s trust. The
Seamonses asked Lawrence to sign a quitclaim deed transferring
the Gap to them, based on their understanding at the time of the
purchase in 2006. But instead, Lawrence transferred the Gap to
Larry and Patricia. Thereafter, the Seamonses filed suit,
requesting that the court reform the Warranty Deed to include
the Gap 1 in the description of their property based on mutual
mistake. 2

¶5     The Wisers moved the court to dismiss the Seamonses’
suit based on laches and the expiration of the statute of
limitations. The court declined to rule on the motion at the outset
but permitted the Wisers to address the factual basis of their
argument in the course of trial.

¶6      The district court held a bench trial in June 2018, and most
of the evidence was received by proffer. The Seamonses
proffered the expert testimony of a surveyor (Mr. Hansen) to
explain the discrepancy between the description of the Wiser
Parcel used in the 2000 Deeds and the description used in the
Warranty Deed. He discovered that the Cache County Tax Roll
records contained “an erroneous legal description” of the Wiser
Parcel “that did not match the legal description in the chain of
title for” the Wiser Parcel and that the Warranty Deed used that
erroneous description rather than the description in the 2000


1. The Seamonses’ initial complaint requested that the Warranty
Deed be reformed to include the entire Strip, but they later
amended the complaint to claim only the Gap.

2. The Seamonses also raised additional causes of action that
were dismissed by the court and are not relevant to this appeal.




20180902-CA                     3                 2020 UT App 33
                         Seamons v. Wiser


Deeds. The Wisers, on the other hand, proffered expert
testimony of another surveyor (Mr. Christensen) who would
testify that the 2000 Deeds were erroneous in failing to include
the Gap in the legal description of the Wiser Parcel.

¶7      Following trial, the district court entered findings of fact
and conclusions of law in which it found “that based upon the
proffered testimony of all parties, the Wisers intended to sell and
the [Seamonses] intended to purchase all the farm and older
house excluding Larry and Patricia Wiser’s parcel.” It further
found “that the parties understood that the portions of the Strip
east of the stake were being purchased by the” Seamonses and
that “the intent of the parties was to convey . . . the eastern half
of the Strip[] to the [Seamonses] and to exclude only [the Wiser
Parcel] which was to remain owned by Larry and Patricia.” The
court found that the legal description of the Wiser Parcel used in
the Warranty Deed “does not exist anywhere in the chain of title
for” the Wiser Parcel and therefore arose from an erroneous
legal description in the Cache County Tax Roll records. In doing
so, the court “place[d] great weight on the testimony of Mr.
Hansen” and observed that the Wisers “did not put forth any
expert evidence disputing” that testimony. In ruling on the
question of mutual mistake, the court “place[d] great weight on
the facts that the [Seamonses] have occupied and used the
Gap . . . since the time they purchased the farm in 2006 and up to
the present day” and that “the entire Strip was being used and
occupied” by Daniel as part of the farm property at the time the
farm was sold to the Seamonses. The court therefore concluded
that there was “clear and convincing evidence that the parties
were mutually mistaken as to the legal description for [the Wiser
Parcel] contained in the 2006 Warranty Deed which caused the
Gap and that it was the [parties’] intent to convey the Gap to the
[Seamonses].”

¶8    In light of the mutual mistake, the court ordered that the
Warranty Deed be reformed to describe the Wiser Parcel in
accordance with the 2000 Deeds’ description so as to convey the
Gap to the Seamonses as originally intended. The court’s



20180902-CA                     4                 2020 UT App 33
                         Seamons v. Wiser


findings of fact and conclusions of law did not include any
findings related to the Wisers’ motion to dismiss on laches and
statute-of-limitations grounds, and the court did not issue a
ruling on that motion. The Wisers now appeal.


            ISSUES AND STANDARDS OF REVIEW

¶9     The Wisers assert that the district court erred in failing to
rule on their motion to dismiss. Whether the district court made
“findings of fact on all material issues . . . presents a question of
law, which we review for correctness.” Vandermeide v. Young,
2013 UT App 31, ¶ 7, 296 P.3d 787.

¶10 The Wisers next assert that the court erred in reforming
the Warranty Deed based on mutual mistake. In reviewing a
district court’s determination that a deed should be reformed for
mutual mistake, we review the court’s findings of fact for clear
error and its conclusions of law for correctness. See Peterson v.
Pierce, 2019 UT App 48, ¶ 10, 440 P.3d 833.

¶11 Finally, the Wisers assert that the court erred in
discounting their proffered expert testimony. We review a
court’s findings of fact for clear error, Rand v. KOA Campgrounds,
2014 UT App 246, ¶ 5, 338 P.3d 222, and will reverse only if an
erroneous finding was reasonably likely to have affected the
outcome of the case, Armed Forces Ins. Exch. v. Harrison, 2003 UT
14, ¶ 22, 70 P.3d 35.


                            ANALYSIS

 I. The Wisers Waived Their Argument That the Court Failed to
                Rule on Their Motion to Dismiss.

¶12 The Wisers first argue that the district court erred in not
ruling or making findings on the laches and statute-of-
limitations arguments raised in their motion to dismiss. While it
is apparent that the court did not rule on these issues, the Wisers


20180902-CA                      5                 2020 UT App 33
                         Seamons v. Wiser


waived their challenge to the court’s inaction by failing to bring
the court’s omission to its attention.

¶13 To preserve an issue for appeal, the issue must be raised
“specifically” and “in such a way as to afford [the district court
judge] an opportunity to correct the alleged error.” 438 Main St.
v. Easy Heat, Inc., 2004 UT 72, ¶ 56, 99 P.3d 801. Thus, when a
party claims that the district court failed to rule on a material
issue, the party must “object to the court’s findings and
conclusions on this basis” or “file a post-judgment motion asking
the court to make additional findings.” Vandermeide v. Young,
2013 UT App 31, ¶ 9, 296 P.3d 787. By failing to either object or
file a post-judgment motion bringing this issue to the district
court’s attention, the Wisers therefore waived their argument
regarding the motion to dismiss.

¶14 The Wisers argue that they preserved this issue by filing
their motion to dismiss, addressing the matter at trial, and
asserting arguments relating to the motion in their trial brief. But
the issue raised on appeal is not that the court erred in denying
the Wisers’ motion to dismiss but that it erred in failing to issue
a ruling on that motion. The Wisers’ actions preserved their
laches and statute-of-limitations arguments but did not preserve
their claim that the court failed to rule on those arguments. By
failing to object or file a post-judgment motion pointing out the
lack of findings and conclusions relating to the motion to
dismiss, the Wisers never alerted the district court to the error
they now allege on appeal. Because the district court was not
afforded “an opportunity to correct the alleged error”—i.e., its
failure to rule on the motion to dismiss—the issue was not
preserved. See 438 Main St., 2004 UT 72, ¶ 56. Accordingly, we
decline to address this issue further.

   II. The Court Did Not Err in Reforming the Deed Based on
                       Mutual Mistake.

¶15 The Wisers next assert that the district court erred in
reforming the Warranty Deed. They raise two arguments in



20180902-CA                     6                 2020 UT App 33
                         Seamons v. Wiser


support of their position. First, they assert that the court could
not consider extrinsic evidence of intent without first finding
that the Warranty Deed was ambiguous. They maintain that the
Warranty Deed was not ambiguous because the explicit
language of the parcel description included the entire Strip in its
legal definition of the excluded Wiser Parcel. Second, they assert
that a number of the court’s factual findings were insufficient to
support its determination that the Seamonses established mutual
mistake by clear and convincing evidence. 3 We address each
argument in turn.

A.     Parol Evidence May Be Used to Show Mistake of Fact
       Without a Finding of Ambiguity.

¶16 The description of the Wiser Parcel included in the
Warranty Deed explicitly described the entire Strip. However,
the district court found that this description was the result of the
parties’ mutual mistake because the Strip was regularly used for
farm operations both before and after the farm was sold to the
Seamonses and because the parties intended to convey to the
Seamonses all the land that was not part of the Wiser Parcel. The
Wisers assert that the district court erred in considering this
extrinsic evidence of mutual mistake because the language in the
Warranty Deed was unambiguous.

¶17 In contract interpretation, the parol evidence rule
excludes extrinsic evidence offered “for the purpose of varying
or adding to the terms of an integrated contract.” Union Bank v.
Swenson, 707 P.2d 663, 665 (Utah 1985) (quotation simplified).
The same principle applies to interpreting the language of a


3. The Wisers characterize this argument as a legal challenge to
the court’s mutual mistake ruling. However, their entire
argument on this point consists of pointing to alleged
inconsistencies between the evidence and the court’s findings.
We therefore construe this issue as a challenge to the sufficiency
of the evidence and review it for clear error.




20180902-CA                     7                 2020 UT App 33
                           Seamons v. Wiser


deed. Neeley v. Kelsch, 600 P.2d 979, 981 (Utah 1979) (“The
general rule is that parol evidence may not contradict, vary, or
add to deeds.”). Thus, in interpreting the language of a contract
or deed, we resort to extrinsic evidence only if the contract
language is ambiguous. See Plateau Mining Co. v. Utah Div. of
State Lands & Forestry, 802 P.2d 720, 725 (Utah 1990). But in this
case, the dispute did not involve differences as to how the deed
should be interpreted. Rather, the Seamonses’ reformation action
was premised on their argument that the parties made a mutual
mistake by including the Gap in the Warranty Deed’s legal
description of the Wiser Parcel.

¶18 “[M]utual mistake [is] an exception” to the parol evidence
rule, and extrinsic evidence may be examined “even if the
property description is definite and certain.” Neeley, 600 P.2d at
981; see also, e.g., Jensen v. Manila Corp. of the Church of Jesus Christ
of Latter-day Saints, 565 P.2d 63, 64 (Utah 1977) (holding that
“parol evidence is admissible in an action for reformation[] to
show the writing did not conform to the intent of the parties”
and rejecting the contention that “parol evidence must be
excluded if the description of the property is definite and
certain”); Janke v. Beckstead, 332 P.2d 933, 934 (Utah 1958)
(holding that an ambiguity is not necessary to admission of parol
evidence where reformation “is sought on the ground of mutual
mistake or fraud” (citing 45 Am. Jur. Reformation of Instruments
§ 113)); E & H Land Ltd. v. Farmington City, 2014 UT App 237,
¶ 25, 336 P.3d 1077 (holding that extrinsic evidence is admissible
to show mutual mistake); Vandermeide v. Young, 2013 UT App 31,
¶ 12, 296 P.3d 787 (explaining that when mutual mistake is at
issue, “extrinsic evidence is admissible to assist in determining
the intent of the parties” (quotation simplified)); Wolf Mountain
Resorts, LC v. ASC Utah, Inc., 2011 UT App 425, ¶ 11, 268 P.3d 872
(“In an exception to the general rule disallowing parol evidence
to interpret contracts, parol evidence is admissible to
demonstrate that a mutual mistake resulted in a document
which does not accurately reflect the intent of the parties.”
(quotation simplified)). But see Percival v. Cooper, 525 P.2d 41, 42
(Utah 1974) (“Where the description of premises conveyed in a



20180902-CA                        8                  2020 UT App 33
                          Seamons v. Wiser


deed is definite, certain, and unambiguous, extrinsic evidence
cannot be introduced to show that it was the intention of the
grantor to convey a different tract or that he did not intend to
convey all of the land described.”). 4 Thus, the district court did
not err in examining extrinsic evidence presented by the
Seamonses in support of their mutual-mistake argument.

B.     The Court’s Findings Were Not Clearly Erroneous.

¶19 The Wisers next assert that the district court erred in
concluding that the Warranty Deed should be reformed due to
the parties’ mutual mistake. “Reformation of a deed is
appropriate where the terms of the written instrument are
mistaken in that they do not show the true intent of the
agreement between the parties.” Vandermeide v. Young, 2013 UT
App 31, ¶ 12, 296 P.3d 787 (quotation simplified). When a party
seeks to reform a deed based on mutual mistake, that party “has
the burden of proving by clear and convincing evidence that
there was a mutual mistake of fact.” Id. (quotation simplified).
The Wisers assert that the Seamonses did not meet their burden
and contest two of the district court’s findings of fact: that the
Strip was being used for farming at the time of the sale and that
the parties intended for the Gap to be included in the 2006 sale.



4. Percival v. Cooper, 525 P.2d 41 (Utah 1974), is the only case the
Wisers cite in support of their contention that an ambiguity in
the deed must be found before parol evidence of intent may be
used to show mutual mistake. But the Percival holding was
directly contradicted by the supreme court’s holding in Jensen v.
Manila Corp. of the Church of Jesus Christ of Latter-day Saints, 565
P.2d 63 (Utah 1977), three years later, see id. at 64 (explicitly
rejecting the contention that “parol evidence must be excluded if
the description of the property is definite and certain”); was
inconsistent with well-settled law even at the time it was issued,
see Percival, 525 P.2d at 43 & n.1 (Crockett, J., dissenting); and has
never been relied on or even cited in any other Utah case.




20180902-CA                      9                 2020 UT App 33
                         Seamons v. Wiser


¶20 We will not set aside a court’s factual findings unless they
are clearly erroneous. See id. ¶ 14. “To make such a showing, a
party challenging a finding of fact must demonstrate that the
evidence is legally insufficient to support the finding when
viewing the evidence in a light most favorable to the court
below.” Austin v. Bingham, 2014 UT App 15, ¶ 12, 319 P.3d 738
(quotation simplified). In other words, the party “must do more
than merely reargue the evidence supporting his or her
position.” Id. (quotation simplified).

¶21 In challenging the district court’s findings, the Wisers
have not met their burden of persuasion on appeal. Rather than
confronting the evidence supporting the district court’s findings,
the Wisers have presented “carefully selected facts and excerpts
from the record in support” of their position and point to
evidence that could potentially support different findings. See id.
(quotation simplified).

¶22 For example, in challenging the court’s finding that
Daniel Wiser was using the Strip for farm operations at the time
of the sale, they point to deposition testimony in which Daniel
stated that he did not remember exactly what the Strip was
being used for at the time of the sale. But Daniel also testified,
“When I had sold it to [James Seamons], . . . I had young heifers
running out there . . . . I don’t remember exactly what I was
doing to that strip right then or—well, I know I was running
heifers through this end, so I kind of used it as a pasture
somewhat.” And while some of his testimony was equivocal
regarding the exact use of the Strip at that time, he clearly
testified that the Strip was used for farming while he was
managing the farm, and he never suggested that the Strip was
being put to any other use at the time the Seamonses purchased
the farm. Thus, this evidence supports the district court’s finding
that the Strip was being used in farm operations at the time of
the sale.

¶23 Similarly, in challenging the court’s finding of intent, the
Wisers ignore the proffered evidence that supports the district



20180902-CA                    10                2020 UT App 33
                         Seamons v. Wiser


court’s finding and reargue the facts by pointing to evidence
that supports their position. For example, they challenge
the court’s finding that “James Seamons understood from
his conversations with Daniel and Lawrence Wiser that the
eastern boundary of [the Wiser Parcel] was approximately
located in the middle of the strip” by citing Lawrence Wiser’s
denial that this conversation occurred. But the Seamonses
proffered testimony from James Seamons that this conversation
did occur. It was the district court’s prerogative to weigh this
conflicting evidence. See Lunt v. Lance, 2008 UT App 192, ¶ 19,
186 P.3d 978. The fact that there was evidence contradicting the
court’s finding does not make the finding clearly erroneous
when sufficient evidence has been submitted that supports the
court’s finding. See Hale v. Big H Constr., Inc., 2012 UT App 283,
¶ 60, 288 P.3d 1046 (“When . . . there is conflicting evidence, we
defer to the trial court as the factfinder. The existence of
conflicting evidence does not give rise to clear error as long as
evidence supports the trial court’s decision.” (quotation
simplified)).

¶24 The Wisers also assert that a finding that the parties
intended for the Gap to be included in the purchase was
inconsistent with the Seamonses’ own representations because
when they first filed suit, the Seamonses represented that they
believed they were entitled to the entire Strip and then later
limited their claim to only the Gap property. But the Seamonses
do not assert that the parties intended to include any particular
portion of the Strip in the sale of the farm. Rather, they contend
that they intended to include all the property that was not part of
the Wiser Parcel in the sale and that they understood that
property to include some portion of the Strip. The fact that the
Seamonses first asserted they owned the entire Strip and later
asserted they owned only the Gap is not inconsistent with
mutual mistake as to what was actually included in the Wiser
Parcel. The Seamonses may not have realized that the western
part of the Strip was legally part of the Wiser Parcel, but that is
not inconsistent with a belief that they had purchased everything
that was not part of the Wiser Parcel.



20180902-CA                    11                2020 UT App 33
                         Seamons v. Wiser


¶25 In short, the Wisers have failed to establish that any of the
court’s factual findings regarding mutual mistake were clearly
erroneous. We therefore defer to the court’s findings of fact.

 III. The Court Did Not Exceed Its Discretion in Discounting the
               Wisers’ Proffered Expert Testimony.

¶26 Finally, the Wisers take issue with the district court’s
finding that they “did not put forth any expert evidence
disputing Mr. Hansen’s testimony and conclusions.” 5 The Wisers
assert that this finding is clearly erroneous because they
proffered expert testimony from Mr. Christensen indicating that
“there is no error in the 2006 warranty deed.”

¶27 Read in context, however, this finding is not clearly
erroneous, because it appears to be limited to Mr. Hansen’s
testimony and conclusions regarding the “creation of the Gap.”
The full finding reads,

       The Court heard testimony concerning the creation of
       the Gap from Clint Hansen, a licensed surveyor.
       The Court places great weight on the testimony of
       Mr. Hansen and the Court notes that [the Wisers]
       did not put forth any expert evidence disputing
       Mr. Hansen’s testimony and conclusions. The
       Court finds that the Gap was caused because of an
       error in the legal description for [the Wiser Parcel]
       that was introduced into the legal description
       noted on the Cache County Tax Roll for [the Wiser

5. The Wisers variously characterize their argument as a
challenge to the accuracy of the factual finding and a challenge
to the adequacy of the court’s findings. To the extent that the
Wisers challenge the adequacy of the findings, we do not
address their argument because they did not raise this argument
before the district court and it is therefore not preserved. See 438
Main St. v. Easy Heat, Inc., 2004 UT 72, ¶¶ 50–51, 99 P.3d 801.




20180902-CA                     12                2020 UT App 33
                         Seamons v. Wiser


      Parcel] in the year 2000. Mr. Hansen discovered
      that in 2000 the Defendants executed and recorded
      a series of deeds which shifted the location of [the
      Wiser Parcel] approximately 35 feet to the west (the
      “2000 Adjustment”). The Cache County Tax Roll
      records adopted an erroneous legal description out
      of the 2000 Adjustment that did not match the legal
      description in the chain of title for [the Wiser
      Parcel].

(Emphasis added.) This finding explicitly states that it concerns
Mr. Hansen’s testimony about how the Gap was created, and the
entire paragraph focuses on this specific aspect of Mr. Hansen’s
testimony. Taken out of this context, the court’s finding about
the Wisers’ lack of expert testimony could be read as erroneous.
But read in this context, we agree with the Seamonses that the
court appears to be commenting on the lack of “expert evidence
disputing Mr. Hansen’s testimony and conclusions” “concerning
the creation of the Gap.” (Emphasis added.) Although the Wisers
did assert that Mr. Christensen would testify that it was the 2000
Deeds, rather than the Warranty Deed, that contained an
erroneous description of the Wiser Parcel, they did not assert
that Mr. Christensen had a different explanation for how the
Gap came to be.

¶28 But even if we were to accept the Wisers’ assertion that
the court’s finding was erroneous, the error does not justify
reversal because it “was sufficiently inconsequential that there is
no reasonable likelihood that it affected the outcome of the case.”
Armed Forces Ins. Exch. v. Harrison, 2003 UT 14, ¶ 22, 70 P.3d 35.
Based on all the proffered evidence, the court found that the
description of the Wiser Parcel in the Warranty Deed was the
result of mutual mistake. This finding implicitly rejects Mr.
Christensen’s proffered opinion that there was no error in the
Warranty Deed. Although the court relied on Mr. Hansen’s
testimony to explain the Gap, it relied primarily on other
evidence of the parties’ intent to determine that the Warranty



20180902-CA                    13                2020 UT App 33
                         Seamons v. Wiser


Deed’s inclusion of the Gap in its description of the Wiser Parcel
was erroneous. Specifically, the court pointed to the Wisers’
“desire to sell and [the Seamonses’] desire to buy all the farm
property; [the Seamonses’] farming and use [of] the Gap
property after the sale; the location of the stake or marker along
the road; and, [Larry] placing a fence running north from the
stake.” The Wisers have not explained why they believe there
was a reasonable likelihood that the court would have made a
different finding regarding mutual mistake in the absence of the
allegedly erroneous finding regarding their lack of expert
testimony. And in light of the other evidence the court found
persuasive, we are not convinced that any error in this particular
finding affected the court’s ruling. Thus, even if we agreed that
the finding was erroneous, remanding the case to correct that
finding would be a “meaningless exercise.” Uhrhahn Constr.
& Design, Inc. v. Hopkins, 2008 UT App 41, ¶ 22, 179 P.3d 808.


                         CONCLUSION

¶29 Because the Wisers did not preserve their argument that
the court failed to rule on their laches and statute-of-limitations
arguments, we do not consider that argument on appeal. We
also reject the Wisers’ argument that the court was required to
find an ambiguity in the Warranty Deed to reform it based on
mutual mistake. Because the evidence was sufficient to support
the court’s finding of mutual mistake, we defer to that finding.
Further, because any error in the court’s finding regarding the
Wisers’ lack of expert testimony was inconsequential, reversal is
not justified on that basis. Accordingly, we affirm the court’s
decision to reform the Warranty Deed.




20180902-CA                    14                2020 UT App 33
                      Seamons v. Wiser


                        APPENDIX

Note: These diagrams are not drawn to scale and are provided
only for illustrative purposes.




20180902-CA                 15              2020 UT App 33